          Case 1:19-cr-04440-MV Document 85 Filed 09/11/20 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

vs.                                                                        No. 19-CR-4440 MV

NICHOLOUS PHILLIPS,

               Defendant.

                             MEMORANUM OPINION AND ORDER

       THIS MATTER is before the Court on Defendant Nicholous Phillips’s Motion to Dismiss

Count One Claims Regarding a Firearm or a Firearm “Frame or Receiver” and for an Order in

Limine Barring the Introduction of Certain Evidence or Testimony at Trial and Memorandum in

Support Thereof. Doc. 69. The government filed a response in opposition [Doc. 72] and Mr.

Phillips filed a reply [Doc. 76]. Having reviewed the briefs, exhibits, relevant law, and being

otherwise fully informed, the Court finds that the motion is not well-taken and will be DENIED.

                                        BACKGROUND

       Mr. Phillips is charged by indictment with Felon in Possession of a Firearm and

Ammunition, in violation of 18 U.S.C. §§ 922(g)(1) and 924 (Count 1), and Possession With Intent

to Distribute 50 Grams and More of Methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and

(b)(1)(A) (Count 2). Doc. 38. The charges stem from a November 2019 incident during which he

allegedly put a gun to his head and threatened suicide after United States Probation Officers found

methamphetamine and other drugs in a backpack in his truck. See Doc. 44 at 1–2. Mr. Phillips

pled not guilty to the charges at an arraignment held on December 6, 2019 [Doc. 13] and a trial on

the matter is forthcoming.




                                                1
            Case 1:19-cr-04440-MV Document 85 Filed 09/11/20 Page 2 of 6




        In the instant motion, Mr. Phillips asks the Court to dismiss Count 1 of the superseding

indictment—except as that count relates to ammunition—because “the government failed to make

a prima facie showing of essential facts that establish a violation of 18 U.S.C. § 922(a)(6).”1 Doc.

69 at 1. More specifically, Mr. Phillips argues that Count 1 is legally insufficient because while

“in cases in which an entire firearm is present, there is no issue,” here the government is proceeding

against him under a different theory: the theory that he “possessed a ‘receiver’ of a firearm” rather

than the firearm itself. Id. at 2. Mr. Phillips argues that the facts of the instant case do not support

that theory because the firearm whose receiver he allegedly possessed—a Glock handgun—does

not have a “receiver” within the meaning of the relevant statute. See id. at 2–4. In support, he

attaches the declaration of Daniel G. Kelly, a former special agent with the Bureau of Alcohol,

Tobacco, Firearms, and Explosives (ATF). See id. at Ex. 2. Mr. Phillips also asks the Court in the

alternative to exclude “any evidence in this case related to the scrap parts that made up the portion

of a Glock handgun” that officers found in Mr. Phillips’s home after his arrest. Id. at 6. He argues

that such evidence should be excluded under Rule 403 of the Federal Rules of Evidence because

a jury “will almost certainly be confused by the introduction of evidence and testimony about a

piece of a gun that has been called a ‘receiver’ by the government, the [ATF], and others for years.”

Id. at 7.

        In response, the government submits that Count 1 of the superseding indictment is legally

sufficient because it tracks the language of 18 U.S.C. § 922(g)(1) and contains the four essential

elements of the Felon in Possession charge: that Mr. Phillips (1) knowingly; (2) possessed a

firearm and ammunition; (3) in and affecting interstate commerce; (4) knowing that he had been

convicted of at least one crime punishable by imprisonment for a term exceeding one year. Doc.


1
 As noted above, Count 1 of the superseding indictment charges Mr. Phillips with violating 18 U.S.C. §§
922(g)(1) and 924, not 18 U.S.C. § 922(a)(6).

                                                   2
           Case 1:19-cr-04440-MV Document 85 Filed 09/11/20 Page 3 of 6




72 at 4. Because the indictment is sufficient on its face, the government argues that “[t]he true

substance of [Mr. Phillips’s] motion is… precisely what the Federal Rules of Criminal Procedure

and the Tenth Circuit forbid in a pretrial ruling: it is a challenge to the United States’ theory of the

case and the strength, or perceived weakness, of its evidence to support the charge that Defendant

possessed a firearm.” Id. at 5. The government additionally argues that even if Mr. Phillips is

permitted to challenge its theory of the case at this stage, his challenge fails because the

government “does not contend that the recovered pieces of the Glock, by themselves,

independently constitute a firearm.” Id. at 8. Instead, it “intends to introduce the two recovered

pieces of the Glock for purposes of showing the jury that they once came from a fully-assembled

firearm” which constitutes “the res gestate of the felon-in-possession count.” Id. at 8–9. To

support this theory, the government will be introducing evidence from “one or more federal

probation officers that they witnessed [Mr. Phillips] possessing the fully-assembled firearm on the

date charged in the Superseding Indictment.” Id. at 9. The government concludes that “[t]aking

the factual issue of whether [Mr. Phillips] possessed a firearm before he attempted to destroy it

away from the jury’s consideration at this stage on the basis of preventing the United States from

pursuing a theory it does not intend to present would be improper.” Id.

        In his reply, Mr. Phillips asserts (in apparent contradiction with his original motion) that

he is “not seeking the dismissal of Count 1” because “there are alternative theories of evidence by

which the government may still be able to prove [it].” Doc. 76 at 5. Instead, he repeats his request

that “all evidence or testimony regarding the firearm ‘receiver,’ which was never a ‘receiver,’ be

prohibited at trial.” Id.




                                                   3
          Case 1:19-cr-04440-MV Document 85 Filed 09/11/20 Page 4 of 6




                                           STANDARD

       Rule 12(b)(3)(B) of the Federal Rules of Criminal Procedure lists a number of grounds

upon which a defendant can challenge his indictment prior to trial, including that the indictment

joins two or more offenses in the same count (duplicity); charges the same offense in more than

one count (multiplicity); lacks specificity; and fails to state an offense.       Fed. R. Crim. P.

12(b)(3)(B). With regard to the last ground—failure to state an offense—the Tenth Circuit has

stated that “[a]n indictment is sufficient if it sets forth the elements of the offense charged, puts

the defendant on fair notice of the charges against which he must defend, and enables the defendant

to assert a double jeopardy defense.” United States v. Dashney, 117 F.3d 1197, 1205 (10th Cir.

1997). Challenging an indictment is not a means of “testing the strength or weakness of the

government’s case, or the sufficiency of the government’s evidence.” United States v. Todd, 446

F.3d 1062, 1067 (10th Cir. 2006) (citing United States v. Hall, 20 F.3d 1084, 1087 (10th Cir.

1994)). Rather, “[a]n indictment should be tested solely on the basis of the allegations made on

its face, and such allegations are to be taken as true.” Todd, 446 F.3d at 1067. Courts should

therefore avoid considering evidence outside of the indictment when testing the indictment’s legal

sufficiency. Id. The Tenth Circuit has recognized a “rare exception” to this rule, however, where

“the operative facts are undisputed” and those undisputed facts show that “as a matter of law, the

Defendant could not have committed the offense for which he was indicted.” Id. at 1068.

                                          DISCUSSION

       Mr. Phillips has failed to identify a valid reason for the Court to dismiss Count 1 of the

superseding indictment in this case. As the government notes, the indictment tracks the language

of the relevant statute, 18 U.S.C. § 922(g), and incorporates the knowledge-of-status element

required by the Supreme Court’s recent holding in Rehaif v. United States, 139 S. Ct. 2191 (2019).



                                                 4
          Case 1:19-cr-04440-MV Document 85 Filed 09/11/20 Page 5 of 6




The indictment accordingly “sets forth the elements of the offense charged” and puts Mr. Phillips

on notice about the charges against which he has to defend. Todd, 446 F.3d at 1067. By listing

the date and location of the alleged offense—November 15, 2019 in Bernalillo County—the

indictment also enables Mr. Phillips to raise a double jeopardy claim if he has already been

federally prosecuted for the same events. See id.

       Mr. Phillips nevertheless argues that the indictment fails to make out a prima facie case of

Felon in Possession of a Firearm because the Glock handgun parts recovered in his house do not

qualify as a “firearm” or a firearm “receiver” under federal law. Doc. 69 at 1. If the recovered

handgun parts made up the whole of the government’s evidence in this case, Mr. Phillips’s

argument for dismissal might have merit on the basis of undisputed facts that show the defendant

could not have committed the charged offense as a matter of law. Todd, 446 F.3d at 1068. The

government’s response makes clear, however, that the handgun parts are only a small portion of

its evidence against Mr. Phillips, the crux of which will be the testimony of the federal probation

officers who reportedly observed him holding a fully-assembled handgun on the day in question.

See Doc. 72 at 8–9. Given these disputed facts that would make Mr. Phillips guilty of the charged

offense if proven to be true, he is not entitled to dismissal at this stage. Todd, 446 F.3d at 1067–

68.

       Nor is Mr. Phillips entitled to the exclusion of all evidence about the recovered handgun

parts from the government’s case-in-chief, as he requests in the alternative under Rule 403. Doc.

69 at 7. The government’s proposed use of the evidence—to show that earlier in the day Mr.

Phillips possessed the parts as a fully-assembled firearm—is relevant, straightforward, and not

unduly confusing to the jury. Doc. 72 at 8–9. Although the government represents that it does not

intend to argue that the recovered parts are, by themselves, a qualifying “firearm” within the



                                                 5
           Case 1:19-cr-04440-MV Document 85 Filed 09/11/20 Page 6 of 6




meaning of 18 U.S.C. § 922(g) [Doc. 72 at 8], Mr. Phillips has also failed to identify a valid reason

for the Court to prevent the government from making such an argument in the alternative if it so

chooses. Possessing the “frame or receiver” of a firearm is equivalent to possessing a firearm itself

for the purposes of § 922(g). See 18 U.S.C. § 921(a)(3). In the event that the government argues

the gun parts found in Mr. Phillips’s house qualify as a firearm “receiver” within the meaning of

§ 921(a)(3), Mr. Phillips is free to call his expert, Mr. Kelly, to refute that claim. Whether the

government can prove Mr. Phillips guilty of this version of the offense beyond a reasonable doubt

is ultimately for the jury, and not for this Court, to decide.

                                           CONCLUSION

        For the reasons stated above, Mr. Phillips’s Motion to Dismiss Count One Claims

Regarding a Firearm or a Firearm “Frame or Receiver” and for an Order in Limine Barring the

Introduction of Certain Evidence or Testimony at Trial and Memorandum in Support Thereof

[Doc. 69] is hereby DENIED.


Dated this 11th day of September, 2020.




                                                  ___________________________________
                                                  MARTHA VÁZQUEZ
                                                  UNITED STATES DISTRICT JUDGE




                                                   6
